DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The present drawings have reference number, lines, and figures which are not sufficiently dense and dark, and uniformly thick and well-defined.  
MPEP 37 C.F.R. 1.84(l)
(l)     Character of lines, numbers, and letters.  All drawings must be made by a process, which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

Specification
The disclosure is objected to because of the following informalities: On page 8 in line 6, the words “part12” and “10andcovers” should read --part 12-- and --10 and covers--, respectively.  On page 8 in line 7, the words “assembly31” and “part12”  should read --assembly 31-- and --part 12--, respectively.  On page  8 in line 8, the word “assembly13which” should read --assembly 13 which--.  On page 8 in line 9, the word “30covers” should read --30 covers--.  On page 8 in line 10, the word “assembly13” should read --assembly 13--.  On page 8 line 15, the word “part12” should read --part 12--.  On page 8 in line 18, the word “part12” should read --part 12--.  On page 8 line 20, the word “90°in” should read --90° in--.  On page 2, the phrase “32facing the limiting part12” should read --32 facing the limitation part 12--.  On page 9 in line --.
Appropriate correction is required.
Claim Objections
Claims 3-4 and 9 objected to because of the following informalities:  In claim 3 line 7, the phrase “a side wall” should read --the side wall--.  Claim 4 includes the limitations of claim 3 and is objected to for the same reasons.  In claim 9 in the last line, the word “limit” should be --limiting--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 7, it is unclear what the locking assembly abuts in lines 6 and 8.  For prior art analysis, it will be assumed that the locking portion abuts the end of the retaining groove opening close to the limiting part and the end of the retaining groove opening far away from the limiting part, respectively, since those are the parts being contacted by the locking portion in each instance.  Claims 8-9 include all the limitations of claim 7 and are rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (JPH08255602A).
With regard to claim 1, Takahashi teaches, as shown in figures 1 and 5-6: “A battery assembly (shown in figure 1) comprising a main body 11 and a cover 12, wherein the main body 11 is provided with a battery compartment (interior of 11 in figure 1) with an opening (part of 11 covered by 12 in figure 6), one end of the cover (where 27 is in figure 1) is rotatably mounted on the main body 11, and the other end is provided with a locking assembly (31, 33, and 34), an end of the battery compartment close to the opening is provided with a limiting part 16, the cover 12 is locked to the main body 11 and covers the opening when the cover 12 is rotated to a position (shown in figure 6) where the locking assembly is coupled to the limiting part 16, the main body 11 is further provided with at least one elastic assembly 28, the at least one elastic assembly 28 elastically abuts against the cover 12 when the cover 12 covers the main body 11, 

With regard to claim 7, Takahashi teaches: “The battery assembly according to claim 1”, as shown above.
Takahashi also teaches, as shown in figures 1 and 5-6: “wherein the cover 12 is further provided with a sliding groove (where 31 is located in figure 6) and a retaining groove opening (where right-most portion of 31 extends out of the cover in figure 6), the retaining groove opening is provided away from the opening and enables an outside space to be communicated with the sliding groove, the locking assembly is slidably mounted in the sliding groove and is at least partially received in the retaining groove opening, the locking assembly slides along the sliding groove to abut when being in contact with the end of the retaining groove opening close to the limiting part 16 to form a locking position (shown in figure 6), and the locking assembly slides along the sliding groove to abut when being in contact with the end (left end of the retaining groove opening in figure 6) of3A000099P81 the retaining groove opening far away from the limiting part 16 to form a disengaging position”.

With regard to claim 8, Takahashi teaches: “The battery assembly according to claim 7”, as shown above.
Takahashi also teaches, as shown in figures 1 and 5-6: “wherein the locking assembly comprises a locking member 31b, a control member 33 and a spring 34, one end (right end of .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being obvious over Takahashi (JPH08255602A) in view of Chen (CN206909703U, US2018/0277806 used for translation).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
With regard to claim 2, Takahashi teaches: “The battery assembly according to claim 1”, as shown above.
Takahashi does not teach: “wherein the main body is provided with a receiving groove for receiving the cover, the receiving groove comprises a small- diameter section and a large-diameter section, the large-diameter section is provided with the limiting part, one end of the cover is provided with a rotatable part, the rotatable part is rotatably mounted on the small-diameter section, the elastic assembly is provided adjacent to an intersection of the small-diameter section and the large-diameter section, and the outer periphery of the elastic assembly abuts against a side wall of the rotatable part facing the limiting part when the cover is rotated to expose the opening”.
In the same field of endeavor before the effective filing date of the claimed invention, Chen teaches, as shown in figures 1-4: “wherein the main body 2 is provided with a receiving groove 21 and 22 for receiving the cover 1, the receiving groove comprises a small- diameter section 21 and a large-diameter section 22, the large-diameter section 22 is provided with the limiting part 23, one end of the cover 1 is provided with a rotatable part 11, the rotatable part 11 is rotatably mounted on the small-diameter section 21, the elastic assembly 5 is provided adjacent to an intersection of the small-diameter section 21 and the large-diameter section 22, 

With regard to claim 3, Takahashi as modified by Chen teaches: “The battery assembly according to claim 2”, as shown above.
Chen also teaches, as shown in figures 1-5 and taught in paragraph 19: “wherein the elastic assembly 5 comprises a fixed base (sleeve in paragraph 19) provided with a receiving hole (interior of sleeve described in paragraph 19), an elastic member (spring in paragraph 19) mounted in the receiving hole, and a limiting head (rod in paragraph 19) connected with the elastic member, the fixed base is mounted on the main body 2, the limiting head is partially slidably mounted in the fixed base, the limiting head abuts against the fixed base when sliding to the end of the fixed base, the cover 1 abuts against the limiting head when the cover 1 is coupled with the main body 2, and a side wall (bottom wall of 11 in figure 4) of the rotatable part 11 facing the limiting part 23 abuts against the outer periphery of the limiting head when the cover 1 is rotated to expose the opening”.

With regard to claim 5, Takahashi as modified by Chen teaches: “The battery assembly according to claim 2”, as shown above.


With regard to claim 6, Takahashi as modified by Chen teaches: “The battery assembly according to claim 5”, as shown above.
Chen also teaches as shown in figures 1-5 and taught in paragraphs 22-23: “wherein the elastic needle rotating shaft 4 comprises an elastic connector, a sleeve (contained in main portion of 4 described in paragraphs 22-23) received in the first shaft hole 13, and two end shafts (opposite ends described in paragraphs 22-23) exposed to both ends of the sleeve, the elastic connector is received in the sleeve and is fixedly connected with the two end shafts, and each of the end shafts is partially slidably mounted in the sleeve, and abuts against the sleeve when sliding to an end position of the sleeve”.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JPH08255602A) in view of Zhang (CN102386344A)).
With regard to claim 9, Takahashi teaches: “The battery assembly according to claim 8”, as shown above.
Takahashi does not teach: “wherein the thickness value H of the limiting part is gradually reduced from an end at which the limiting part is connected with the main body toward the end at which the limiting part extends, and is integrally provided in a wedge shape, the locking member is adapted to be wedge-shaped corresponding to the limiting part; the definition is as follows: the distance value of the limiting part from a surface facing the opening to a surface far away from the opening is the thickness value H of the limit part”.
In the same field of endeavor before the effective filing date of the claimed invention, Zhang teaches, as shown in figures 1 and 6-7: “wherein the thickness value H of the limiting part (left end of 11 in figure 6) is gradually reduced from an end (right end of limiting part in figure 6) at which the limiting part is connected with the main body 1 toward the end (left end of limiting part in figure 6) at which the limiting part extends, and is integrally provided in a wedge shape, the locking member (top right part of 10 in figure 6) is adapted to be wedge-shaped corresponding to the limiting part; the definition is as follows: the distance value of the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JPH08255602A) in view of Rasmussen et al. (10,383,367).
With regard to claim 10, Takahashi teaches: “… the battery assembly according to claim 1”, as shown above.
Takahashi does not teach: “An electronic cigarette comprising an atomizer, wherein the electronic cigarette further comprises” a battery assembly.
In the same field of endeavor before the effective filing date of the claimed invention, Rasmussen teaches, as shown in figures 1-5 and taught in column 1 lines 13-23, an electronic cigarette comprising an atomizer connecting to a power supply portion including a battery.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Rasmussen with the battery assembly of claim 1 in order to be able to replace the battery in the power supply portion instead of waiting for the battery to be recharged.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831